Citation Nr: 0105414	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  00-01 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left knee and left ankle, to include as secondary to the 
service connected disabilities of the right tibia and fibula, 
right knee, left thigh and left foot. 

2.  Entitlement to an increased disability evaluation for the 
residuals of fracture to the right tibia and fibula with 
depressed scar and atrophy of muscles of the right leg with 
limitation of motion of the right foot and ankle, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased disability evaluation for 
limitation of motion of the right knee, currently evaluated 
as 20 percent disabling.

4.  Entitlement to an increased disability evaluation for 
donor site scar of the left thigh, currently evaluated as 0 
percent disabling.

5.  Entitlement to an increased disability evaluation for 
plantar fasciitis and periostitis of the left foot with 
calcaneal spur and intra Achilles tendinous calcification, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veteran's Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  The veteran served on active service from April 1961 
to August 1965. 

In addition, as the Board finds that further development is 
necessary with respect to the claims of entitlement to 
increased disability evaluations for the veteran's service 
connected disabilities of the right tibia and fibula, right 
knee, left thigh and left foot, these issues will be 
addressed in the REMAND portion of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  There is medical evidence that relates the veteran's 
arthritis of the left knee and left ankle to his service 
connected residuals of fracture to the right tibia and fibula 
with depressed scar and atrophy of muscles of the right leg 
with limitation of motion of the right foot and ankle.


CONCLUSION OF LAW

The veteran's arthritis of the left knee and left ankle is 
proximately due to or the result of the service connected 
residuals of fracture to the right tibia and fibula with 
depressed scar and atrophy of muscles of the right leg with 
limitation of motion of the right foot and ankle.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.102, 3.303, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed regarding the 
claim of service connection for arthritis of the left knee 
and left ankle, and that no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The veteran has had the benefit of a 
VA examination in 2000, and the opportunity to present 
testimony at a December 1999 personal hearing at the RO.  The 
Board is not aware of any additional relevant evidence that 
has not been obtained and associated with the claims file.  
Under these circumstances, the Board finds that no further 
duty to assist the veteran is required.

In this case, the veteran contends that he is entitled to 
service connection for arthritis of the left knee and left 
ankle as it is secondary to the service connected 
disabilities of the right tibia and fibula, right knee, left 
thigh and left foot.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303(a) (2000).  Service connection may also be 
allowed on a presumptive basis for certain diseases, such as 
arthritis, if they become manifest to a compensable degree 
within one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.307, 3.309 (2000).  In addition, disabilities 
which are found to be proximately due to or the result of a 
service connected disease or injury shall be service 
connected. See 38 C.F.R. § 3.310 (2000).

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2000).  The chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  See id.  

With respect to the medical evidence of record, the veteran's 
service medical records show that in May 1964 he was treated 
for an open comminuted fracture of the right distal tibia.  
And, in June 1965, the veteran was recommended for discharge 
as he was found unfit for service due to delayed union of the 
right tibia, partial ankylosis of the right knee and right 
ankle, and defects of the right lower leg due to soft tissue 
covered with split thickness skin graft.  Additionally, post-
service service department medical records contain February 
1967 notations indicating that the veteran had been working 
six hours per day as a service station attendant since his 
discharge.  At that time, the veteran was found to have a 
full range of motion of both knees.  And, his diagnoses were 
status postfracture of the right leg, tibia and fibula with 
fracture well healed with some varus angulation to 15 
degrees; and one inch shortening of the right lower extremity 
secondary to the former diagnosis. 

Medical records from Barry E. Wesselowski, D.P.M., dated from 
April 1996 to March 1998 describe the treatment the veteran 
received for problems with his left foot/leg, which Dr. 
Wesselowski believed were related to the veteran's in-service 
trauma to the right leg with varus deformity of the foot and 
leg.  Specifically, the Board notes that April 1996 and March 
1997 notations indicate that the veteran's severe in-service 
trauma to the right leg with varus deformity caused abnormal 
pressure on the left foot and leg. 

A September 1996 VA examination report notes the veteran 
presented evidence that his right hip was 1 centimeter lower 
than his left hip.  And, January 1997 medical records from 
the Mercy Hospital note the veteran underwent an ostectomy of 
the posterior lateral aspect of the left calcaneus, and 
repair of the Achilles tendon.

Medical records from a VA Medical Center dated from 1989 to 
2000 describe the treatment the veteran received over time 
for left knee pain and left patello-femoral arthrosis.  
Specifically, medical notations dated February 1999 reveal 
the veteran was diagnosed with left lateral ankle instability 
and left patello-femoral joint arthrosis.  And, May 1999 
notations indicate the veteran had medial meniscus tear of 
the left knee, probably degenerative.

An April 1998 statement from V. C. Patel, M.D., reveals a 
diagnosis of degenerative arthritis of the left knee.  And, 
January 1999 notations made to a copy of a VA request for 
examination by Dr. Patel indicating that he/she did not know 
whether there was a definite relationship between the 
veteran's left leg/foot disorder and his right leg.

A February 2000 statement from Robert M. Osborn, D.O., 
indicates that the veteran had a comminuted compound fracture 
of the right ankle during his service, and that his right leg 
was one inch shorter than his left leg.  The veteran was also 
noted to have an 11 degree angulation of his right ankle.  
Dr. Osborn believed that given these facts, there was a 
strong possibility that the veteran's degenerative left knee 
joint was caused by his right ankle problems.  In this 
respect, the Board notes that the veteran is currently 
service connected for the residuals of fracture to the right 
tibia and fibula with depressed scar and atrophy of muscles 
of the right leg with limitation of motion of the right foot 
and ankle.    

Lastly, a May 2000 VA examination report indicates that the 
veteran was diagnosed with left lateral ankle instability 
with spurring changes of the calcaneus, degenerative changes 
of the left knee with particular involvement of the patello-
femoral joint and chondromalacia.  However, it was the 
examiner's opinion that the veteran's degenerative disease of 
the left ankle and knee were not likely due to the veteran's 
compensation for his 1962 right leg injury. 

After a review of the evidence, the Board notes that The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107), expressly provides that the 
benefit of the doubt rule must be applied to a claim when the 
evidence submitted in support of the claim is in relative 
equipoise.  The evidence is in relative equipoise when there 
is an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
When the evidence is in relative equipoise, the reasonable 
doubt rule must be applied to the claim, and thus, the claim 
must be resolved in favor of the claimant.  See Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  

In this case, the Board finds that the current medical 
evidence does not provide a clear conclusion as to whether 
the veteran's arthritis of the left knee and left ankle is 
related to the service connected residuals of fracture to the 
right tibia and fibula with depressed scar and atrophy of 
muscles of the right leg with limitation of motion of the 
right foot and ankle, or is related to any other service 
connected disability.  In this regard, April 1996 and March 
1997 notations by Dr. Wesselowski indicate that the veteran's 
in-service severe trauma to the right leg with varus 
deformity caused abnormal pressure on the left foot and leg.  
However, while a February 2000 statement from Dr. Osborn 
confirms that there was a strong possibility that the 
veteran's degenerative left knee joint was caused by his 
right ankle problems, a May 2000 VA examination report seems 
to indicate that the veteran's degenerative disease of the 
left ankle and knee was not likely due to the veteran's 
compensation for his 1962 right leg injury.  Lastly, the 
Board notes that January 1999 notations to a copy of a VA 
request for examination made by Dr. Patel reveal that he/she 
did not know whether there was a definite relationship 
between the veteran left leg/foot disorder and his right leg. 

Given that at least some of the current medical evidence 
tends to indicate that there is a relationship between the 
veteran's arthritis of the left knee and left ankle, and his 
service connected residuals of fracture to the right tibia 
and fibula with depressed scar and atrophy of muscles of the 
right leg with limitation of motion of the right foot and 
ankle, the Board will rule in favor of the veteran.  As such, 
the Board finds that the evidence is in relative equipoise, 
that the benefit of the doubt rule is applicable to this 
claim, and that, resolving all reasonable doubt in the 
veteran's favor, a grant of service connection for arthritis 
of the left knee and left ankle is warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2000). 


ORDER

Service connection for arthritis of the left knee and left 
ankle, to include as secondary to the service connected 
disabilities of the right tibia and fibula, right knee, left 
thigh and left foot, is granted.


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required before the Board can adjudicate 
the veteran's claims for increased evaluations for the 
veteran's service connected disabilities of the right tibia 
and fibula, right knee, left thigh and left foot.  While the 
Board regrets the delay associated with this remand, this 
action is necessary to ensure that the veteran's claims are 
fairly adjudicated.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

In this regard, the Board finds that the present record does 
not contain sufficient medical information which would allow 
the Board to make an appropriate determination as to the 
current level of severity of the veteran's service connected 
disabilities of the right tibia and fibula, right knee, left 
thigh and left foot.  Specifically, the Board notes that the 
last time that the veteran underwent VA examinations for his 
disabilities was in September 1996.  Thus, given this fact 
and given the complexity of veteran's disabilities, the Board 
finds that the veteran should be afforded additional VA 
examinations in order to better determine the current level 
of severity of his service connected disabilities.  See the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).

Furthermore, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying scheduler criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  However, the current evidence of 
record does not include sufficient findings to make 
determinations with respect to the factors mentioned, and 
thus, such factors should be evaluated/discussed during the 
additional examination.

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following action:

1.  The veteran should be afforded a VA 
medical examination by an appropriate 
specialist to determine the current level 
of severity of his service connected 
limitation of motion of the right knee, 
and plantar fasciitis and periostitis of 
the left foot with calcaneal spur and 
intra Achilles tendinous calcification.  
The claims folder and a copy of this 
remand must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  All 
necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service 
connected disabilities.  To the extent 
that is possible, the examiner should 
distinguish all symptoms and functional 
impairment specifically attributable to 
the veteran's service connected 
disabilities from any non-service 
connected disorders that may be present.  
In addition, the examiner should report 
any functional loss due to limited or 
excess movement, pain, weakness, excess 
fatigability, or incoordination related 
to the service connected limitation of 
motion of the right knee, and plantar 
fasciitis and periostitis of the left 
foot with calcaneal spur and intra 
Achilles tendinous calcification.  The 
rationale for all opinions expressed 
should be set forth in a written report.

2.  The veteran should be afforded a VA 
medical examination by an appropriate 
specialist to determine the current level 
of severity of his service connected 
residuals of fracture to the right tibia 
and fibula with depressed scar and 
atrophy of muscles of the right leg with 
limitation of motion of the right foot 
and ankle, and his service connected 
donor site scar of the left thigh.  The 
claims folder and a copy of this remand 
must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  All 
necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service 
connected disabilities, including but not 
limited to electromyography (EMG) 
testing.  To the extent possible, the 
examiner should distinguish all symptoms 
and functional impairment specifically 
attributable to the veteran's service 
connected disabilities from any non-
service connected disorders that may be 
present.  The rationale for all opinions 
expressed should be set forth in a 
written report.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should ensure 
that the above requested development is 
performed in compliance with this REMAND.  
Otherwise, immediate corrective action 
should be taken.

4.  The RO should readjudicate the issues 
of increased disability evaluations for 
limitation of motion of the right knee, 
and plantar fasciitis and periostitis of 
the left foot with calcaneal spur and 
intra Achilles tendinous calcification.  
In readjudicating these issues, the RO 
should take into consideration the 
procedures outlined in 38 C.F.R. §§ 4.40, 
4.45, 4.59, 3.102 (2000), DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995) and 
Mittleider v. West, 11 Vet. App. 181 
(1998).  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.

5.  The RO should readjudicate the issues 
of increased disability evaluations for 
residuals of fracture to the right tibia 
and fibula with depressed scar and 
atrophy of muscles of the right leg with 
limitation of motion of the right foot 
and ankle, and his service connected 
donor site scar of the left thigh.  In 
readjudicating these issues, the RO 
should take into consideration the 
criteria established in 38 C.F.R. 
§§ 3.102 , 4.73, 4.118, Diagnostic Codes 
5310, 5311, 5312, 7803, 7804, 7805 (2000) 
and the procedures outlined in Mittleider 
v. West, 11 Vet. App. 181 (1998).  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case, and afforded an 
opportunity to respond thereto before the 
case is returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 


